DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 7/2/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden, rather duplication of effort due to similarity between Groups I-IV.  
This is not found persuasive because there is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics.  They require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Evidence of burden pursuant to MPEP §808.02(A) is established by the showing of mutually exclusive characteristics (claims 1-8 – an optical instrument with a conical mirror; claims 9-16 – method of imaging a hole; claims 17-19 – an imaging apparatus with a multi-stage probe [as this option was non-elected further discussion about the species therein is postponed until relevant]; claim 20 – an 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 and 5/22/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third lens" in the first line of the claim.  There is insufficient antecedent basis for this limitation. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanton et al. US 2015/0067929 .
Regarding claim 1, Blanton discloses an optical instrument ([0010]-[0023], Fig 1,  apparatus for optical scanning) comprising: a housing (103); a light source (182) disposed inside the housing ([0014], Fig 1, optical probe 110 is housed inside probe wall 119); an image sensor (112) disposed inside the housing (Fig 1, inside probe wall 119 and body 103); a conical mirror (231) disposed outside the housing (Fig 1 shows 231 outside of body 103) and having a cone axis (Fig 1, [0016], conical mirror 231); a conical mirror support structure (Fig 1, optical element 226) that supports the conical mirror in a fixed position relative to the housing ([0016], radially-reflecting optical element has a conical mirror (231) on a surface of the radially-reflecting optical element distal from the scanner body and proximal to the sources (182)); and an optical subassembly (115) supported by the housing (Fig 1) and configured so that light from the light source impinges on the conical mirror and is reflected radially outward by the conical mirror (Fig 1 shows light 136 reflected from mirror 231) and light propagating radially inward and impinging (123) on the conical mirror is directed onto the image sensor ([0017], the lens elements are configured in a lens assembly (114) within the probe so as to focus reflected scan illumination (136) on the optical sensor (112)).
Regarding claim 2, Blanton discloses wherein the conical mirror has a geometric shape which is defined by revolving a line around the cone axis (Fig 1, conical mirror 231 shown around 190), which line is disposed at an angle equal to 45 degrees relative to the cone axis (Fig 1 shows the axis of 190 is with respect to a 45° angle within a cone shape).
Regarding claim 3, Blanton discloses the conical mirror support structure comprises a central post (Fig 1 shows each side of mirror 231 has a post that includes masking material 244); and the conical mirror is truncated and attached to one end of the central post (Fig 1 shows that material 244 does not completely cover or envelope mirror 231).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blanton et al. US 2015/0067929 
Regarding claim 4, Blanton discloses the invention as described in claim 3 but does not teach wherein the optical subassembly comprises a mirror and first and second lenses disposed along an optical axis that is coaxial with the cone axis and a third lens disposed between the mirror and the light source, the mirror being sized so that light propagating from the conical mirror to the image sensor passes through the first lens, around the mirror and through the second lens. However, in a similar field, Zuger teaches wherein the optical subassembly (Fig 1, [0043], lens arrangement 19) comprises a mirror (mirror 47) and first (lens 44) and second lenses (lens 41) disposed along an optical axis that is coaxial (Fig 1 shows lens axicon 42 between lens 41 and lens 44) with the cone axis (22”) and a third lens (axicon 42) disposed between the mirror and the light source (18), the mirror being sized so that light propagating from the conical mirror to the image sensor passes through the first lens, around the mirror and through the second lens (Fig 1, [0045], ring beam 22 ′ is deflected onto the coupling mirror 21 via a deflecting mirror 47). It would have been obvious to one of ordinary skill in the art to provide the optical device of Blanton with the lens arrangement of Zuger to reduce the number of components and installation space within the housing of a beam guiding optical device (Zuger, [0023]).
Regarding claim 5, Blanton discloses the invention as described in claim 1 but does not teach wherein: the conical mirror support structure comprises a circular cylindrical glass tube having a cylinder axis; and the conical mirror is disposed inside the circular cylindrical glass tube so that the cone axis is coaxial with the cylinder axis. However, Zuger teaches the conical mirror support structure comprises a circular cylindrical glass tube (beam guiding component 24) having a cylinder axis ([0046, tubular sleeves]); and the conical mirror (26) is disposed inside the circular cylindrical glass tube so that the cone axis is coaxial with the cylinder axis (Fig 1 shows mirror 26 within tube 24 and sharing the same axis 31). It would have been obvious to one of ordinary skill in the art to provide the optical device of Blanton with the tube of Zuger to further enhance the formation of the incident ring beam (Zuger, [0025]).
Regarding claim 8, Blanton discloses the invention as described in claim 1 but does not teach further comprising an aperture plate, wherein the third lens is disposed between the aperture plate and the light source. However, Blanton teaches further comprising an aperture plate (46), wherein the third lens is disposed between the aperture plate and the light source (Fig 1 shows diaphragm 46 between axicon 42 and source 18). It would have been obvious to one of ordinary skill in the art to provide the optical device of Blanton with the lens arrangement of Zuger to reduce the number of components and installation space within the housing of a beam guiding optical device (Zuger, [0023]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blanton et al. US 2015/0067929 in view of Baribeau US 2018/0067051. 
Regarding claim 6, Blanton discloses the invention as described in claim 1 but does not teach wherein the optical subassembly comprises a dichroic mirror and first, second and third lenses which are arranged so that light propagating from the light source to the conical mirror passes through the third lens and is then reflected by the dichroic mirror, and light propagating from the conical mirror to the image sensor passes through the dichroic mirror and then passes through the first and second lenses. However, Baribeau teaches wherein the optical subassembly ([0038], system 30) comprises a dichroic mirror ([0042], a reflective member (e.g., a dichroic mirror) and one or more light filters may be substituted for dichroic beamsplitter 116) and first, second and third lenses which are arranged so that light propagating from the light source to the conical mirror passes through the third lens and is then reflected by the dichroic mirror ([0038], unit 80 includes detector 90, light filter 112, and dichroic beamsplitter 116 within housing 81), and light propagating from the conical mirror to the image sensor passes through the dichroic mirror and then passes through the first and second lenses ([0066], Fig 7, Fig 7A, emitted excitation light is emitted from the distal end of the probe 132 in an excitation pattern 144 which radiates in all directions within the interior of the lumen 136). It would have been obvious to one of ordinary skill in the art to provide the optical device of Blanton with the optical assembly of Baribeau to optimize the numbers of channels available for image processing (Baribeau, [0039]).
Regarding claim 7, Blanton discloses the invention as described in claim 1 but does not teach wherein the optical subassembly comprises a dichroic mirror and first, second and third lenses which are arranged so that light propagating from the light source to the conical mirror passes through the third lens and then through the dichroic mirror, and light propagating from the conical mirror to the image sensor is reflected by the dichroic mirror and then passes through the first and second lenses. However, Baribeau teaches wherein the optical subassembly ([0038], system 30) comprises a dichroic mirror ([0042], a reflective member (e.g., a dichroic mirror) and one or more light filters may be substituted for dichroic beamsplitter 116) and first, second and third lenses which are arranged so that light propagating from the light source to the conical mirror passes through the third lens and then through the dichroic mirror ([0038], unit 80 includes detector 90, light filter 112, and dichroic beamsplitter 116 within housing 81), and light propagating from the conical mirror to the image sensor is reflected by the dichroic mirror and then passes through the first and second lenses. ([0066], Fig 7, Fig 7A, emitted excitation light is emitted from the distal end of the probe 132 in an excitation pattern 144 which radiates in all directions within the interior of the lumen 136). It would have been obvious to one of ordinary skill in the art to provide the optical device of Blanton with the optical assembly of Baribeau to optimize the numbers of channels available for image processing (Baribeau, [0039]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minsky US 3,013,467 and Lindner et al. US 2007/0206200 are measuring devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             


/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872